
	

113 HR 5471 : To amend the Commodity Exchange Act and the Securities Exchange Act of 1934 to specify how clearing requirements apply to certain affiliate transactions, and for other purposes.
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 5471
		IN THE SENATE OF THE UNITED STATES
		December 3, 2014 Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsDecember 10, 2014Committee discharged; referred to the Committee on Agriculture, Nutrition, and ForestryAN ACT
		To amend the Commodity Exchange Act and the Securities Exchange Act of 1934 to specify how clearing
			 requirements apply to certain affiliate transactions, and for other
			 purposes.
	
	
		1.Treatment of affiliate transactions
			(a)In general
				(1)Commodity Exchange Act amendmentSection 2(h)(7)(D)(i) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(D)(i)) is amended to read as
			 follows:
					
						(i)In generalAn affiliate of a person that qualifies for an exception under subparagraph (A) (including
			 affiliate entities predominantly engaged in providing financing for the
			 purchase of the merchandise or manufactured goods of the person) may
			 qualify for the exception only if the affiliate enters into the swap to
			 hedge or mitigate the commercial risk of the person or other affiliate of
			 the person that is not a financial entity, provided that if the hedge or
			 mitigation of such commercial risk is addressed by entering into a swap
			 with a swap dealer or major swap participant, an appropriate credit
			 support measure or other mechanism must be utilized..
				(2)Securities Exchange Act of 1934 amendmentSection 3C(g)(4)(A) of the Securities Exchange Act of 1934 (15 U.S.C. 78c–3(g)(4)(A)) is amended to
			 read as follows:
					
						(A)In generalAn affiliate of a person that qualifies for an exception under paragraph (1) (including affiliate
			 entities predominantly engaged in providing financing for the purchase of
			 the merchandise or manufactured goods of the person) may qualify for the
			 exception only if the affiliate enters into the security-based swap to
			 hedge or mitigate the commercial risk of the person or other affiliate of
			 the person that is not a financial entity, provided that if the hedge or
			 mitigation such commercial risk is addressed by entering into a
			 security-based swap with a security-based swap dealer or major
			 security-based swap participant, an appropriate credit support measure or
			 other mechanism must be utilized..
				(b)Applicability of credit support measure requirementThe requirements in section 2(h)(7)(D)(i) of the Commodity Exchange Act and section 3C(g)(4)(A) of
			 the Securities Exchange Act of 1934, as amended by subsection (a),
			 requiring that a credit support measure or other mechanism be utilized if
			 the transfer of commercial risk referred to in such sections is addressed
			 by entering into a swap with a swap dealer or major swap participant or a
			 security-based swap with a security-based swap dealer or major
			 security-based swap participant, as appropriate, shall not apply with
			 respect to swaps or security-based swaps, as appropriate, entered into
			 before the date of the enactment of this Act.
			
	Passed the House of Representatives December 2, 2014.Karen L. Haas,Clerk
